Name: Council Regulation (EEC) No 1946/83 of 11 July 1983 implementing Decision No 2/83 of the EEC-Yugoslavia Cooperation Council substituting the ECU for the European unit of account in Protocol 3 concerning the definition of the concept of ' originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: executive power and public service;  international affairs;  political geography;  monetary relations;  international trade
 Date Published: nan

 No L 192/2 Official Journal of the European Communities 16 . 7 . 83 COUNCIL REGULATION (EEC) No 1946/83 of 11 July 1983 implementing Decision No 2/83 of the EEC-Yugoslavia Cooperation Council substituting the ECU for the European unit of account in Protocol 3 concerning the definition of the concept of 'originating products' and methods of adminis ­ trative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas a Cooperation Agreement between the Euro ­ pean Economic Community and the Socialist Federal Republic of Yugoslavia (') was signed in Belgrade on 2 April 1980 and entered into force on 1 April 1983 ; Whereas, pursuant to Article 25 of Protocol 3 concer ­ ning the definition of the concept of 'originating products' and methods of administrative cooperation, which forms an integral part of the said Agreement, the Cooperation Council adopted Decision No 2/83 replacing all references to 'European unit of account' in Articles 6 ( 1 ) and 17 (2) of the said Protocol by 'ECU' ; Whereas this Decision must be implemented in the Community, HAS ADOPTED THIS REGULATION : Article 1 Decision No 2/83 of the EEC-Yugoslavia Cooperation Council shall apply in the Community. The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 July 1983 . For the Council The President C. SIMITIS 1 OJ No L 41 , 14. 2 . 1983, p. 2 .